 

Exhibit 10.1

[g201602020024300864352.jpg]

 

 

 

 

11045 Roselle Street, San Diego, CA  92121

858/366-6900 main ∙ 858/202-6748 fax

 

 

January 11, 2016

 

Brian Hansen

1206 Kirkland Ave.

Kirkland, WA 98033

                                                                 

Dear Brian,

 

Tandem Diabetes Care, Inc. (“Tandem” or the “Company”) is pleased to offer you
employment on the terms and conditions set forth below.

 

1.

Position.  You will serve in a full-time capacity as Executive Vice President &
Chief Commercial Officer.  You will report to Kim Blickenstaff – Chief Executive
Officer.  By signing this offer letter, you represent and warrant to the Company
that you are under no contractual commitments that would limit your ability to
work for the Company.

 

 

2.

Salary.  You will be paid bi-weekly at a rate of $14,423.08 (approx. $375,000.00
annualized) less required payroll taxes and withholdings, payable in accordance
with the Company’s standard payroll practices and in accordance with applicable
laws for exempt employees. As an exempt employee, you will not be entitled to
overtime pay.

 

 

3.

Corporate Bonus. The Company has established a discretionary 2016 Cash Bonus
Plan. Your target bonus under this Plan is 50% of regular wages paid in 2016,
less required payroll taxes and withholdings.  The actual bonus payout under the
Plan, if any, will be determined at the discretion of our Board of Directors and
is also conditioned on your employment on any payment date. Your target bonus is
not a promise of compensation and is not intended to create any obligation on
the part of the Company.

 

 

4.

Sign-on Bonus.  The Company will advance you a $75,000 one-time bonus within one
month of your start date, less required payroll taxes and withholdings.  The
bonus is deemed fully earned after twenty-four (24) months of continuous active
employment.  Should you leave the company for any reason after twelve (12)
months of active employment, but prior to completing twenty-four (24) months of
active employment, a prorated portion of the bonus is required to be
repaid.  The required prorated bonus repayment shall be equal to 100% of the
bonus, reduced by 1/24th for each full month of active employment at Tandem.
Required repayment must be made on or before your final date of active
employment and shall be by certified check to the Company or may be deducted
from your final payroll.

 

 

5.

Relocation Assistance.  The Company is prepared to assist you with the cost of
your relocation to the San Diego area.  The Company will provide a relocation
package detailed below, subject to the additional terms and conditions of
Tandem’s enclosed Relocation Guidelines and Agreement for Repayment of
Relocation Expenses.  The lump sum is listed under Part A but you do have the
option to move some of the funds under Part B, as explained the enclosed
Relocation Guidelines and Agreement for Repayment of Relocation Expenses.

 

 

Part A:   The Company will pay up to $100,000.00 for moving expenses to cover
the cost of moving your primary place of residence (“household”) to San Diego.
Please note that to be eligible to receive this benefit, the physical relocation
of your household must be completed within twelve (12) months of your start
date.

 

 

Tandem Diabetes Care reserves the right to review all compensation plans and
make changes, additions, and/or deletions at any time.

s/ BH

BH

Initial each page

1

--------------------------------------------------------------------------------

 

Exhibit 10.1

The details of this benefit are outlined in Part A of the enclosed Relocation
Guidelines and include such items as transportation for your final move to San
Diego and movement/storage of household goods. These expenses, and others
described in Part A of the Relocation Guidelines, must be approved in advance
and will be paid for directly by Tandem on your behalf.

 

The Relocation Bonus is deemed fully earned after twenty-four (24) months of
active employment.  Should you leave the company for any reason, voluntarily or
involuntarily, before you have completed twelve (12) months of active
employment, 100% of the bonus is required to be repaid.  Should you leave the
company for any reason after twelve (12) months of active employment, but prior
to completing twenty-four (24) months of active employment, a prorated portion
of the bonus is required to be repaid.  The required prorated bonus repayment
shall be equal to 100% of the bonus, reduced by 1/24th for each full month of
active employment at Tandem.  Required repayment must be made on or before your
final date of active employment and shall be by certified check to the Company
or may be deducted from your final payroll.

 

6.

Employee Benefits.  As a full-time employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits in accordance with the
terms of the Company’s benefit plans.  In addition, you will be entitled to paid
time off (PTO) in accordance with the Company’s policy set forth in the Employee
Handbook.  As a full-time employee, you will accrue 25 days (200 hours) of PTO
during your first year of employment.  Under the Company’s current PTO policy,
the PTO accrual rate increases by one additional day on your anniversary each
year, to a maximum accrual rate of 30 days per year.  The Company reserves the
right to change or eliminate these benefits on a prospective basis at any time.

 

 

7.

Stock Options.  In connection with the commencement of your employment, the
Company will recommend that the Board of Directors grant you an option to
purchase 135,000 options of the Company’s Common Stock with an exercise price
equal to fair market value on the date of the grant pursuant to the terms of the
Company’s 2013 Stock Incentive Plan (the “Plan”). The actual number of options
granted will be at the discretion of the Board of Directors.  These options will
vest ratably on a monthly basis over a four-year period except that the initial
25% of such shares will vest after a one-year cliff, based on your continued
employment with the Company and in accordance with the standard stock option
agreement approved by the Board of Directors for use with the Plan.  The grant
of such options by the Company is subject to the Board’s approval, and this
recommendation is not a promise of compensation and is not intended to create
any obligation on the part of the Company.  If approved, the grant of options is
not a guarantee of continued employment for any specific period of time and is
subject to the terms and conditions outlined in the Plan. Further details on the
Plan will be provided upon approval of such grant by the Company’s Board of
Directors.

 

 

8.

Payroll Taxes and Withholdings.  All forms of compensation referred to in this
letter are subject to applicable payroll taxes and withholdings.

 

 

9.

Employment At-Will.  The Company is an at-will employer and cannot guarantee
employment for any specific duration.  You are free to quit, and the Company is
entitled to terminate your employment at any time, with or without cause or
prior warning.  This provision supersedes all prior agreements and
understandings concerning termination of employment, whether oral, written or
implied.  Although your job duties, title, reporting structure, compensation and
benefits, as well as the Company’s personnel policies and procedures may change
from time to time, the “at-will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company.

 

 

10.

Employee Proprietary Information Agreement.  As a condition of your employment,
you are required to sign the Company’s Employee Proprietary Information
Agreement, which includes an Assignment of Inventions provision.

 

 

11.

Pre-Employment Screening Your employment is contingent on successfully passing a
drug test, background check, and satisfactory references check. The
pre-employment testing and verification will be conducted through our 3rd party
vendor.

 

 

 

 

Tandem Diabetes Care reserves the right to review all compensation plans and
make changes, additions, and/or deletions at any time.

s/ BH

BH

Initial each page

2

--------------------------------------------------------------------------------

 

Exhibit 10.1

12.

Conflicts of Interest. Conflicts of interest exist where an individual's actions
or activities, on behalf of Tandem or otherwise, involve the obtaining of an
improper personal gain or advantage, or an adverse effect upon the interest of
Tandem. For this reason, employees must refrain from engaging in any activity,
practice, act, other employment or outside activities which conflict or
interfere with the interests of Tandem, its corporate entities, or those it
serves.

 

 

13.

Company Policies. You agree to abide by the Company’s policies and procedures,
including those set forth in the Company’s Employee Handbook and other Company
documents, except to the extent they are inconsistent with the terms of this
letter.  You will be required to sign the signature page of the Employee
Handbook and associated policies following the commencement of your employment
with the Company.

 

 

14.

Employment Eligibility.  Your employment is contingent on you providing the
Company with the legally required proof of your identity and authorization to
work in the United States.  You must also maintain your eligibility to work in
the United States throughout your employment.

 

 

This letter and attachments supersede any prior understandings or agreements,
whether oral or written, between you and the Company.  

 

Brian, we are very enthusiastic about you joining the team.  We are impressed
with your experience and abilities, and believe that your skills and background
provide an excellent match for both Tandem Diabetes Care and for you.

 

This offer will remain valid until the close of business on Wednesday, January
13, 2016 with an anticipated start date of Monday, February 1, 2016.  If the
terms are agreeable, please sign, date and return one copy of this letter
indicating your acceptance, retaining the second copies for your records.  

 

If you have questions or just wish to discuss things further, please don’t
hesitate to contact me.


 

Sincerely,

 

/s/ Chris Page

 

Chris Page

Manager, HRBP - TA

Tandem Diabetes Care

 

I have read and accept this employment offer:

 

By:

/s/ Brian Hansen

 

Brian Hansen

 

 

Dated:  

1/12/16

 

 

 

 

 

 

 

 

Tandem Diabetes Care reserves the right to review all compensation plans and
make changes, additions, and/or deletions at any time.

s/ BH

BH

Initial each page

3